The opinion of the court was delivered by
Burch, J.:
In the court’s computation, the sum of $210, agreed on as amount of interest and forming a portion of the payment of $460, was applied on the face of the judgment. All other indubitably allowable payments were so applied. The result was the total payments failed to equal the face of the judgment by $90. Regarding the payment of $210 as satisfying agreed interest at the time the $460 payment was made, the sum remaining due on the principal was, of course, $300, and the judgment of the district court will be for that amount with interest.
The defendant is responsible for the confusion in his account. The best this court could do was to take the statements the parties finally stood on in the district court, correct their obvious errors by resort to evidence not open to dispute, and declare the result.
The petition for rehearing is denied. The answer to the petition for rehearing is treated as a petition for rehearing by appellant, and is denied.